


--------------------------------------------------------------------------------

Return to 10-Q [form10q.htm]

Exhibit 10.5
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (this “Agreement”), made in New York, New York as of November 13,
2007  between I.C. Isaacs & Company, Inc., a Delaware corporation (the
“Company”), and Robert S. Stec (“Executive”).
 
WHEREAS, the Company has entered into an exclusive license agreement (the
“Girbaud Men’s Agreement”) with Girbaud Design, Inc. and its affiliates, to
manufacture and market men’s jeanswear, casual, outerwear and active influenced
sportswear under the Girbaud brand and related trademarks (the “Gibraud Marks”);
 
WHEREAS, the Company has also entered into an exclusive license agreement (the
“Girbaud Women’s Agreement”) with Latitude Licensing Corp. to manufacture and
market women’s jeanswear, casualwear and outerwear, including active influenced
sportswear under the Gibraud Marks;
 
WHEREAS, the Company will engage in negotiations with Girbaud Designs and its
affiliates, including Latitude Licensing Corp., to extend the exclusive license
agreements and to make other changes to the Girbaud Men’s Agreement and the
Girbaud Women’s Agreement;
 
WHEREAS, the Company desires that, from and after the full execution of an
agreement or agreements to extend the exclusive license agreements, Executive
shall service as its President and Chief Executive Officer, and Executive
desires to accept such employment on the terms and conditions hereinafter set
forth;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1.  Term.
 
This Agreement shall become effective upon, and is conditional upon the full
execution of an agreement or agreements to extend the exclusive licenses under
the Girbaud Men’s Agreement and the Girbaud Women’s Agreement (the “Extension
Agreement”).  Unless earlier terminated in accordance with Section 4 hereof, the
term of this Agreement shall commence on the date on which the Extension
Agreement is fully executed and shall end on December 31, 2009 (the
“Term”).  The Term may be extended by the Company for an additional two-year
period by providing Executive written notice of its election to extend the Term
on or before June 30, 2009.
 
2.  Employment.
 
(a)  Employment by the Company; Director.  Executive agrees to be employed by
the Company during the Term upon the terms and subject to the conditions set
forth in this Agreement.  Executive shall serve as the President and Chief
Executive Officer of the Company and shall report to the Board of Directors of
the Company (the “Board of Directors”).  Executive is currently a member of the
Company’s Board of Directors and agrees to continue serving in such capacity.
 

--------------------------------------------------------------------------------


(b)  Performance of Duties.  Throughout the Term, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Board of Directors and serve the Company to the best of Executive’s
ability.  Executive shall devote substantially all of his business time and best
efforts to the business and affairs of the Company.  In his capacity as the
President and Chief Executive Officer of the Company, Executive shall have such
duties and responsibilities as are customary for Executive’s positions and any
other duties or responsibilities that he may be assigned by the Board of
Directors.
 
(c)  Place of Performance.  Executive shall be principally based at the
Company’s offices in New York, New York.  Executive recognizes that his duties
may require, at the Company’s expense, travel to domestic and international
locations.
 
3.  Compensation and Benefits.
 
(a)  Base Salary.  The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $660,000 through December 31, 2008, and at the
annual rate of $700,000 thereafter.  Payments of the Base Salary shall be
payable in accordance with the Company’s standard payroll practices.
 
(b)  Sign-On Bonus.  The Company shall pay Executive, promptly after the
effective date of this Agreement, a $150,000 cash payment as an inducement to
enter into this Agreement.  Fifty percent of such cash payment (i.e., $75,000)
shall be an advance of Executive’s annual performance bonus pursuant to Section
3(c) hereof (the “Advance Bonus Payment”).
 
(c)  Performance Bonus. During the Term, Executive shall be eligible to receive
an annual performance bonus equal to of 50% of Base Salary (“Target Bonus”) for
meeting the budgeted financial targets for such year, 25% of Base Salary
(“Threshold Bonus”) for meeting 80% of the budgeted financial targets for such
year and 150% of Base Salary (“Maximum Bonus”) for meeting 300% of  the budgeted
financial targets for such year.  The annual performance bonus for a year, if
any, shall be paid to the Executive during the first 90 days of the year
following the year to which the bonus relates.  Notwithstanding the foregoing,
the payment of the first $75,000 of bonuses earned by Executive under this
Section 3(c) shall be offset by the Advance Bonus Payment.
 
(d)  Restricted Stock Units.  The Company shall grant to Executive 500,000
restricted stock units (individually, an “RSU” and collectively, the
“RSUs”).  Each RSU represents the obligation of the Company to deliver a share
of common stock of the Company, in accordance with and subject to the provisions
of the I.C. Isaacs & Company, Inc. 2007 Stock Incentive Plan, as it may be
amended from time to time, and a Restricted Stock Unit Agreement in
substantially the form attached hereto as Exhibit A.  One third of the RSUs
shall immediately vest upon the grant of the RSUs and an additional one-third of
the RSUs shall vest on each of the first and second anniversary of the date on
which the RSUs are granted.  The Company shall deliver to Executive a share of
Company common stock with respect to each vested RSU on the third anniversary of
the date on which the RSUs are granted (the “Delivery Date”); provided, however,
if the Delivery Date is during a “blackout period” under the Company’s policy
regarding securities trading, then the delivery of the shares of Company common
stock to Executive shall be delayed until the first day following the end of the
blackout period; provided further, that, in all events, such shares shall be
delivered to Executive no later than the later of (i) the last day of the
calendar year in which the Delivery Date occurs or (ii) the 15th day of the
third calendar month following the Delivery Date.
 

--------------------------------------------------------------------------------


(e)  Benefits and Perquisites.  Executive shall be entitled to participate in
any benefit plans and programs, or to receive any benefits and perquisites,
generally provided by the Company to senior executives of the Company, including
without limitation family medical insurance (subject to applicable employee
contributions).  Executive shall be entitled to receive twenty (20) days of
annual paid vacation.
 
(f)  Business Expenses.  The Company agrees to reimburse Executive, in
accordance with its standard senior executive policies from time to time in
effect, for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Executive in connection with the performance
of his duties under this Agreement.  Such reimbursements shall be made by the
Company on a timely basis upon submission by Executive of reasonable
documentation supporting such expenses.
 
(g)  Payment.  Payment of all compensation and benefits to Executive specified
in this Section 3 and in Section 5 of this Agreement (i) shall be made in
accordance with the relevant Company policies in effect from time to time to the
extent the same are consistently applied, and (ii) shall be subject to all
legally required and customary withholdings.
 
(h)  Cessation of Employment.  Subject to and as provided in Section 5, in the
event Executive shall cease to be employed by the Company for any reason, then
Executive’s compensation and benefits, if any, shall cease on the date of such
event, except as otherwise specifically provided herein or as required by law.
 
4.  Termination of Employment.  Executive’s employment hereunder may be
terminated prior to the end of the Term under the following circumstances.
 
(a)  Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.
 
(b)  Executive Becoming Totally Disabled.  The Company may terminate Executive’s
employment hereunder at any time after Executive becomes “Totally
Disabled.”  For purposes of this Agreement, Executive shall be “Totally
Disabled” in the event Executive is unable to perform the duties and
responsibilities contemplated under this Agreement for a period of 90
consecutive days due to physical or mental incapacity or impairment.  During any
period that Executive fails to perform Executive’s duties hereunder as a result
of incapacity due to physical or mental illness (the “Disability Period”),
Executive shall continue to receive the compensation and benefits provided by
Section 3 of this Agreement until Executive’s employment hereunder is
terminated; provided, however, that the amount of base compensation and benefits
received by Executive during the Disability Period shall be reduced by the
aggregate amounts, if any, payable to Executive under any disability benefit
plan or program provided to Executive by the Company; and provided further that
in no event shall such payments be made for a period in excess of 29 months.
 

--------------------------------------------------------------------------------


(c)  Termination by the Company for Cause.  The Company may terminate
Executive’s employment hereunder for Cause at any time after providing written
notice to Executive.  For purposes of this Agreement, the term “Cause” shall
mean any of the following:  (i) the neglect or failure or refusal of Executive
to perform any material duty of Executive hereunder (other than as a result of
total or partial incapacity due to physical or mental illness), which neglect or
refusal has, in the good faith determination of the Board, a negative impact on
the Company; (ii) the engaging by Executive in gross negligence or misconduct
which is injurious to the Company or any of its affiliates, monetarily or
otherwise; (iii) perpetration of an intentional and knowing fraud against or
affecting the Company or any of its affiliates or any customer, client, agent,
or employee thereof; (iv) any willful or intentional act that could reasonably
be expected to injure the reputation, business, or business relationships of the
Company or any of its affiliates or Executive’s reputation or business
relationships; (v) Executive’s material failure to comply with, and/or a
material violation by Executive of, the internal policies of the Company or any
of its affiliates and/or procedures or any laws or regulations applicable to
Executive’s conduct as an employee of the Company; (vi) Executive’s conviction
(including conviction on a nolocontendere plea) of a felony or any crime
involving fraud, dishonesty or moral turpitude; (vii) the breach of a covenant
set forth in Section 6; or (viii) any other material breach by Executive of this
Agreement; provided, however, that, if susceptible of cure, a termination by the
Company under Sections 4(c)(i), 4(c)(v) or 4(c)(viii) shall be effective only
if, within 14 days following delivery of a written notice by the Company to
Executive that the Company is terminating his employment for Cause, Executive
has failed to cure the circumstances giving rise to Cause.
 
(d)  Termination by the Company Without Cause.  The Company may terminate
Executive’s employment hereunder at any time for any reason or no reason by
giving Executive sixty (60) days prior written notice of the
termination.  Following any such notice, the Company may reduce or remove any
and all of Executive’s duties, positions and titles with the Company.
 
(e)  Termination by Executive for Good Reason.  Executive may terminate his
employment hereunder for Good Reason at any time after providing written notice
to the Company.  For purposes of this Agreement, the term “Good Reason” shall
mean any of the following:  (i) the Company fails to pay the compensation
described in Sections 3(a), 3(b) and 3(c) (in accordance with, and subject to,
such provisions); (ii) Executive no longer holds the offices of President and
Chief Executive Officer or an office of equivalent stature, or his functions
and/or duties are materially diminished by the Board of Directors; or (iii)
Executive’s job site is relocated to a location outside of New York, New York,
unless the parties mutually agree to such relocation; provided, however, that a
termination by Executive for Good Reason shall be effective only if, within 14
days following delivery of a written notice by Executive to the Company that
Executive is terminating his employment for Good Reason, the Company has failed
to cure the circumstances giving rise to Good Reason.
 
(f)  Termination by Executive Without Good Reason.  Executive may terminate his
employment hereunder at any time for any reason or no reason by giving the
Company sixty (60) days prior written notice of the termination.  Following any
such notice, the Company may reduce or remove any and all of Executive’s duties,
positions and titles with the Company, and any such reduction or removal shall
not constitute Good Reason.
 

--------------------------------------------------------------------------------


5.  Compensation Following Termination Prior to the End of the Term.  In the
event that Executive’s employment hereunder is terminated prior to the end of
the Term for any reason, Executive shall be entitled only to the following
compensation and benefits upon such termination:
 
(a)  General.  On any termination of Executive’s employment, he shall be
entitled to:
 
(i)  
any accrued but unpaid Base Salary for services rendered through the date of
termination; provided, however, that in the event Executive’s employment is
terminated pursuant to Section 4(b), the amount of Base Salary received by
Executive during the Disability Period shall be reduced by the aggregate
amounts, if any, payable to Executive under any disability benefit plan or
program provided to Executive by the Company;

 
(ii)  
any vacation accrued to the date of termination; and

 
(iii)  
any accrued but unpaid expenses through the date of termination required to be
reimbursed in accordance with Sections 3(f) of this Agreement.

 
(b)  Termination by the Company Without Cause; Termination by Executive for Good
Reason.  In the event that Executive’s employment is terminated prior to the
expiration of the Term by the Company without Cause pursuant to Section 4(d) or
by Executive for Good Reason pursuant to Section 4(e), Executive shall be
entitled only to the following:
 
(i)  
those items identified in Section 5(a);

 
(ii)  
the sign-on bonus pursuant to Section 5(b) hereof if not previously paid;

 
(iii)  
a pro rata annual performance bonus pursuant to Section 5(c) hereof for the year
in which Executive’s employment is terminated, determined by multiplying the
amount Executive would have received had employment continued through the end of
the year by a fraction, the numerator of which is the number of days during the
year of termination that Executive is employed by the Company and the
denominator of which is 365, and payable (after being offset by the Advance
Bonus Payment, to the extend applicable) at the time the annual performance
bonus would have been paid if Executive’s employment had not terminated; and.

 
(iv)  
the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for 18 months (such sums to be paid at the times and in the amounts such
Base Salary would have been paid had Executive’s employment not terminated).

 

--------------------------------------------------------------------------------


(c)  Termination by Company Without Cause After a Change in Control; Termination
by Executive for Good Reason After a Change in Control.  In the event that
Executive’s employment is terminated by the Company without Cause pursuant to
Section 4(d) or by Executive for Good Reason pursuant to Section 4(e), in either
case, within 12 months after a Change in Control but prior to the end of the
Term, Executive shall be entitled to only the following:
 
(i)  
those items identified in Section 5(a);

 
(ii)  
the sign-on bonus pursuant to Section 5(b) hereof if not  previously paid;

 
(iii)  
an amount equal to Executive’s Target Bonus pursuant to Section 5(c) hereof for
the year in which Executive’s employment is terminated, payable (after being
offset by the Advance Bonus Payment, to the extend applicable) at the time the
annual performance bonus would have been paid if Executive’s employment had not
terminated;

 
(iv)  
the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for 18 months (such sums to be paid at the times and in the amounts such
Base Salary would have been paid had Executive’s employment not terminated); and

 
(v)  
continued eligibility for benefits provided under Section 3 hereof for 18
months, provided that Executive’s eligibility for such benefits shall terminate
to the extent that, Executive becomes eligible for such benefits from a
subsequent employer.

 
“Change of Control” shall mean (i) the sale of all or substantially all of the
assets of the Company, (ii) the sale of more than 50% of the outstanding capital
stock of the Company in a non-public sale, (iii) the dissolution or liquidation
of the Company, or (iv) any merger, share exchange, consolidation or other
reorganization or business combination of the Company if immediately after such
transaction either (A) persons who were members of the Board of Directors of the
Company immediately prior to such transaction do not constitute at least a
majority of the Board of Directors of the surviving entity, or (B) persons who
hold a majority of the voting capital stock of the surviving entity are not
persons who held voting capital stock of the Company immediately prior to such
transaction.
 

--------------------------------------------------------------------------------


(d)  No Further Liability; Release.  Payment made and performance by the Company
in accordance with this Section 5 shall operate to fully discharge and release
the Company and its directors, officers, employees, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to Executive’s employment and termination of
employment.  Other than providing the compensation and benefits provided for in
accordance with this Section 5, the Company and its directors, officers,
employees, affiliates, stockholders, successors, assigns, agents and
representatives shall have no further obligation or liability to Executive or
any other person under this Agreement.  The payment of any amounts pursuant to
this Section 5 (other than payments required by law) is expressly conditioned
upon the delivery by Executive to the Company of a release in form and substance
reasonably satisfactory to the Company of any and all claims Executive may have
against the Company and its directors, officers, employees, affiliates,
successors, assigns, agents and representatives.
 
(d)             Offset; No Obligation to Mitigate.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right, or action that the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.
 
6.  Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Developments.
 
6.1           No Conflict; No Other Employment.  During the period of
Executive’s employment with the Company, Executive shall not:  (i) engage in any
activity which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company; provided, however, that Executive shall be
entitled to manage his personal investments and otherwise attend to personal
affairs, including charitable, social and political activities, in a manner that
does not unreasonably interfere with his responsibilities hereunder, or (ii)
accept or engage in any other employment, whether as an employee or consultant
or in any other capacity, and whether or not compensated
therefor.  Notwithstanding the foregoing, the Company agrees that, subject to
the second sentence of Section 2(b) hereof, and provided that the activity does
not conflict or interfere with or derogated from the performance of Executives
duties to the Company, Executive may continue to act in the following positions
with the following companies during the Term:  (x) Chairman and Chief Executive
Officer of Prestige Brands of North Carolina, LLC, a home furnishings company,
and (y) Chief Executive Officer of Brand Force One, LLC, a marketing consulting
company.
 
6.2           Noncompetition; Nonsolicitation.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry.  In consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
(i) his employment with the Company and (ii) the period beginning on the date of
termination of employment for any reason and ending 18 months after the date of
termination of employment (the “Post-Employment Period”), Executive shall not,
directly or indirectly, engage (as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, director or otherwise) in any Competing
Business, provided that ownership by Executive of less than 1% of the
outstanding common stock of a publicly-traded company that is a Competing
Business will not be a breach of the provisions of this Section 6.2(a).  For
purposes of this Agreement, “Competing Business” shall mean (i) any business
engaged in the design or marketing of branded jeanswear and sportswear; (ii) any
business in which the Company is currently engaged anywhere in the world, and
(iii) any other business which the Company engages in anywhere in the world
during Executive’s employment with the Company.

--------------------------------------------------------------------------------


 
(b)  In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Post-Employment Period, he shall not, directly or
indirectly, (i) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to terminate his, her, or its relationship with the Company or such
affiliate; (ii) solicit, encourage or attempt to solicit or encourage any of the
employees of the Company or any of its affiliates to become employees or
consultants of any other person or entity; (iii) solicit, encourage or attempt
to solicit or encourage any of the consultants of the Company or any of its
affiliates to become employees or consultants of any other person or entity,
provided that the restriction in this clause (iii) shall not apply if (A) such
solicitation, encouragement or attempt to solicit or encourage is in connection
with a business which is not a Competing Business and (B) the consultant’s
rendering of services for the other person or entity will not interfere with the
consultant’s rendering of services to the Company; (iv) solicit or attempt to
solicit any licensor, customer, vendor or distributor of the Company or any of
its affiliates with respect to any product or service being furnished, made,
sold or leased by the Company or such affiliate, provided that the restriction
in this clause (iv) shall not apply if such solicitation or attempt to solicit
is (A) in connection with a business which is not a Competing Business and (B)
does not interfere with, or conflict with, the interests of the Company or any
of its affiliates; or (v) persuade or seek to persuade any licensor or customer
of the Company or any affiliate to cease to do business or to reduce the amount
of business which any licensor or customer has customarily done or contemplates
doing with the Company or such affiliate, whether or not the relationship
between the Company or its affiliate and such licensor or customer was
originally established in whole or in part through Executive’s efforts.  For
purposes of this Section 6.2(b) only, the terms “licensor”, “customer,” “vendor”
and “distributor” shall mean a licensor, customer, vendor or distributor who has
done business with the Company or any of its affiliates within twelve months
preceding the termination of Executive’s employment.
 

--------------------------------------------------------------------------------


(c)  During Executive’s employment with the Company and during the
Post-Employment Period, Executive agrees that upon the earlier of Executive’s
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) receiving an offer of employment
from a Competitor, or (iii) becoming employed by a Competitor, Executive will
(A) immediately provide written notice to the Company of such circumstances and
(B) provide copies of Section 6 of this Agreement to the Competitor.  Executive
further agrees that the Company may provide notice to a Competitor of
Executive’s obligations under this Agreement, including without limitation
Executive’s obligations pursuant to Section 6 hereof.  For purposes of this
Agreement, “Competitor” shall mean any entity (other than the Company or any of
its affiliates) that engages, directly or indirectly, in any Competing Business.
 
(d)  Executive understands that the provisions of this Section 6.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 5 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions.  In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that he will not assert in any
forum that such provisions prevent him from earning a living or otherwise are
void or unenforceable or should be held void or unenforceable.
 
6.3           Proprietary Information.  Executive acknowledges that during the
course of his employment with the Company he will necessarily have access to and
make use of proprietary information and confidential records of the Company and
its affiliates.  Executive covenants that he shall not during the Term or at any
time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose,
any proprietary information to any individual or entity, unless such disclosure
has been authorized in writing by the Company or is otherwise required by
law.  Executive acknowledges and understands that the term “proprietary
information” includes, but is not limited to:  (a) the software products,
programs, applications, and processes utilized by the Company or any of its
affiliates; (b) the name and/or address of any licensor, customer or vendor of
the Company or any of its affiliates or any information concerning the
transactions or relations of any licensor, customer or vendor of the Company or
any of its affiliates with the Company or such affiliate or any of its or their
partners, principals, directors, officers or agents; (c) any information
concerning any product, technology, or procedure employed by the Company or any
of its affiliates but not generally known to its or their customers, vendors or
competitors, or under development by or being tested by the Company or any of
its affiliates but not at the time offered generally to customers or vendors;
(d) any information relating to the computer software, computer systems, pricing
or marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans of the
Company or any of its affiliates; (e) any information which is generally
regarded as confidential or proprietary in any line of business engaged in by
the Company or any of its affiliates; (f) any business plans, budgets,
advertising or marketing plans; (g) any information contained in any of the
written or oral policies and procedures or manuals of the Company or any of its
affiliates; (h) any information belonging to customers or vendors of the Company
or any of its affiliates or any other person or entity which the Company or any
of its affiliates has agreed to hold in confidence; (i) any Developments (as
defined below) covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing.   Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally available to and known by the public or
information that is or becomes available to Executive on a non-confidential
basis from a source other than the Company, any of its affiliates, or the
directors, officers, employees, partners, principals or agents of the Company or
any of its affiliates (other than as a result of a breach of any obligation of
confidentiality).
 

--------------------------------------------------------------------------------


6.4           Confidentiality and Surrender of Records.  Executive shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive’s employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual’s or entity’s employment or retention by the Company.  Upon
termination of employment for any reason or upon request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records.  For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under his
control or accessible to him which contain any proprietary information.  All
property and records of the Company and any of its affiliates (including,
without limitation, all confidential records) shall be and remain the sole
property of the Company or such affiliate during the Term and thereafter.
 
6.5           Inventions and Patents.  All inventions, innovations or
improvements (including policies, procedures, products, improvements, software,
ideas and discoveries, whether patent, copyright, trademark, service mark, or
otherwise) conceived or made by Executive, either alone or jointly with others,
in the course of his employment by the Company, belong to the
Company.  Executive will promptly disclose in writing such inventions,
innovations or improvements to the Company and perform all actions reasonably
requested by the Company to establish and confirm such ownership by the Company,
including, but not limited to, cooperating with and assisting the Company in
obtaining patents, copyrights, trademarks, or service marks for the Company in
the United States and in foreign countries.
 
6.6           Enforcement.  Executive acknowledges and agrees that, by virtue of
his position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law.  Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 6.  Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief.  Rights and remedies provided for in this Section 6 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.
 

--------------------------------------------------------------------------------


7.  Key Man Insurance.  Executive recognizes and acknowledges that the Company
or its affiliates may seek and purchase one or more policies providing key man
life insurance with respect to Executive, the proceeds of which would be payable
to the Company or such affiliate.  Executive hereby consents to the Company or
its affiliates seeking, purchasing and maintaining such insurance and will
provide such information, undergo such medical examinations (at the Company’s
expense), execute such documents, and otherwise take any and all actions
reasonably necessary or desirable in order for the Company or its affiliates to
seek, purchase, and maintain in full force and effect such policy or policies.
 
8.  Assignment and Transfer.
 
(a)  Company.  This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company without Executive’s consent to, any
purchaser of all or substantially all of the Company’s business or assets, or to
any successor to the Company or any assignee thereof (whether direct or
indirect, by purchase, merger, consolidation or otherwise).
 
(b)  Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services during the Term of a special, unique,
unusual, extraordinary and intellectual character, thereby giving this Agreement
special value.  Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.
 
9.  Miscellaneous.
 
(a)  Other Obligations.  Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have.  Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.
 
(b)  Nondisclosure; Other Employers.  Executive will not disclose to the
Company, use, or induce the Company to use, any proprietary information, trade
secrets or confidential business information of others.  Executive represents
and warrants that Executive does not possess any property, proprietary
information, trade secrets and confidential business information belonging to
any prior employers.
 
(c)  Cooperation.  Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.  The Company shall
reimburse Executive’s reasonable out-of-pocket expenses incurred in connection
with the obligations in this Section 9(c).
 
(d)  Protection of Reputation.  During the Term and thereafter, Executive agrees
that he will take no action which is intended, or would reasonably be expected,
to harm the Company or any of its affiliates or its or their reputation or which
would reasonably be expected to lead to unwanted or unfavorable publicity to the
Company or its affiliates.  Nothing herein shall prevent Executive from making
any truthful statement in connection with any legal proceeding or investigation
by the Company or any governmental authority.
 

--------------------------------------------------------------------------------


(e)  Governing Law.  This Agreement shall be governed by and construed (both as
to validity and performance) and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
or where the parties are located at the time a dispute arises.
 
(f)  Arbitration.
 
(i)  
General.  Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand.  This arbitration
agreement applies to all matters relating to this Agreement and Executive’s
employment with and/or termination of employment from the Company, including
without limitation disputes about the validity, interpretation, or effect of
this Agreement, or alleged violations of it, any payments due hereunder and all
claims arising out of any alleged discrimination, harassment or retaliation,
including, but not limited to, those covered by Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Americans With Disabilities Act, the New York State Human Rights
Law, the New York City Human Rights Law, the New York Labor Law, or any other
federal, state or local law relating to discrimination in employment.

 
(ii)  
Injunctive Relief.  Notwithstanding anything to the contrary contained herein,
the Company and any affiliate of the Company (if applicable) shall have the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 6 of this Agreement.  For purposes of seeking
enforcement of Section 6, the Company and Executive hereby consent to the
jurisdiction of any state or federal court sitting in the City, County and State
of New York.

 
(iii)  
The Arbitration.  Any arbitration pursuant to this Section 9(f) will take place
in New York, New York, under the auspices of the American Arbitration
Association, in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association then in effect, and before
one arbitrator selected in accordance with such rules.  Judgment upon the award
rendered by the arbitrators may be entered in any state or federal court sitting
in the City, County and State of New York, or any other court of competent
jurisdiction.

 

--------------------------------------------------------------------------------


(iv)  
Fees and Expenses.  In any arbitration pursuant to this Section 9(f), except as
otherwise required by law, each party shall be responsible for the fees and
expenses of its own attorneys and witnesses, and the fees and expenses of the
arbitrators shall be divided equally between the Company, on the one hand, and
Executive, on the other hand.  Notwithstanding the foregoing, the prevailing
party on a claim to enforce the terms of this Agreement shall be entitled to the
reimbursement of his, her or its reasonable fees and expenses in connection with
such claim, including reasonable attorneys’ fees, from the other party.

 
(v)  
Exclusive Forum.  Except as permitted by Section 9(f)(ii) hereof, arbitration in
the manner described in this Section 9(f) shall be the exclusive forum for any
Arbitrable Dispute.  Except as permitted by Section 9(f)(ii), should Executive
or the Company attempt to resolve an Arbitrable Dispute by any method other than
arbitration pursuant to this Section 9(f), the responding party shall be
entitled to recover from the initiating party all damages, expenses, and
attorneys’ fees incurred as a result of that breach.

 
(g)  Entire Agreement.  This Agreement (including the plans referenced in
Section 3(e)) contains the entire agreement and understanding between the
parties hereto in respect of Executive’s employment and supersedes, cancels and
annuls any prior or contemporaneous written or oral agreements, understandings,
commitments and practices between them respecting Executive’s employment,
including all prior employment agreements between the Company and Executive,
which agreement(s) hereby are terminated and shall be of no further force or
effect.
 
(h)  Amendment.  This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
 

--------------------------------------------------------------------------------


(i)  Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by
law.  If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, the parties hereto agree that the court or arbitration panel
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be
enforced.  The parties hereto recognize that if, in any judicial or arbitral
proceeding, a court or arbitration panel shall refuse to enforce any of the
separate covenants contained in this Agreement, then that invalid or
unenforceable covenant contained in this Agreement shall be deemed eliminated
from these provisions to the extent necessary to permit the remaining separate
covenants to be enforced.  In the event that any court or arbitration panel
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable.
 
(j)  Construction.  The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.  As used herein, the words “day” or “days”
shall mean a calendar day or days.
 
(k)  Nonwaiver.  Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance.  All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.
 
(l)  Notices.  Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested,
addressed:  (i) in the case of the Company, to I.C. Isaacs & Company, Inc., 475
10th Avenue, 9th Floor, New York, NY  10018, attn.: Chairman of the Board of
Directors, with a copy to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of
the Americas, New York, New York 10036, attn.:  Terrence L. Shen, Esq.; and (ii)
in the case of Executive, to Executive’s last known address as reflected in the
Company’s records, or to such other address as Executive shall designate by
written notice to the Company.  Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.
 
(m)  Assistance in Proceedings, Etc.  Executive shall, without additional
compensation, during and after the Term, upon reasonable notice, furnish such
information and proper assistance to the Company as may reasonably be required
by the Company in connection with any legal or quasi-legal proceeding, including
any external or internal investigation, involving the Company or any of its
affiliates.  The Company shall reimburse Executive’s out-of-pocket expenses
incurred in connection with the obligations in this Section 9(n).
 
(n)  Survival.  Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement.  The respective
obligations of Executive and the Company as provided in Sections 5, 6, 8 and 9
of this Agreement shall survive cessation or termination of Executive’s
employment hereunder.
 

--------------------------------------------------------------------------------


(o)  Condition Precedent.  This Agreement shall be of no force and effect if the
Extension Agreement is not fully executed.
 
(p)  No Representations Regarding Tax Implications. The Company makes no
representations regarding the tax implications of the compensation and benefits
to be paid to Executive under this Agreement, including, without limitation,
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  Notwithstanding anything herein to the contrary, in the event that
Executive is deemed to be a “specified employee” as defined in Section
409A(2)(B)(i) of the Code and Treasury Regulation Section 1.409A(i) as of the
date of the termination of his employment with the Company, any payment from the
Company triggered by such termination of employment (other than as a result of
your death) that is subject to Section 409A shall not be paid before the date
that is six months after the date of such termination.  Any such amounts not
paid within the first six months following the termination of your employment
shall be accumulated and paid on the first day of the seventh month following
such termination.  All payments made to Executive hereunder are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
 
(q)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.
 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an individual thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 


 
I.C. ISAACS & COMPANY,
INC.                                                                                 EXECUTIVE:






By:         /s/ GREGG A.
HOLST                                                                                  /s/
ROBERT S. STEC                
Name:  Gregg A.
Holst                                                                      
Robert S. Stec
        Title:    Chief Financial Officer




--------------------------------------------------------------------------------


